NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-10003

                Plaintiff-Appellee,             D.C. No. 3:98-cr-00133-CRB-3

 v.
                                                MEMORANDUM*
SOCORRO LOYA-CHAVEZ, AKA Carlos
Guerro,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Charles R. Breyer, District Judge, Presiding

                           Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Socorro Loya-Chavez appeals pro se from the district court’s order denying

his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291. Reviewing de novo, see United States v.

Wesson, 583 F.3d 728, 730 (9th Cir. 2009), we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Loya-Chavez contends that he is entitled to a sentence reduction under

Amendment 782 to the Sentencing Guidelines. Contrary to his assertion, Loya-

Chavez was not sentenced under U.S.S.G. § 2D1.1, but rather was sentenced as a

career offender under U.S.S.G. § 4B1.1. Therefore, his sentence was not “based

on” a Guidelines range that was lowered by Amendment 782, and he is ineligible

for a sentence reduction. See 18 U.S.C. 3582(c)(2); Wesson, 583 F.3d at 731.

      In light of this disposition, we do not reach the government’s alternative

argument.

      AFFIRMED.




                                         2                                    19-10003